COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      Gerald Hayes v. The State of Texas

Appellate case number:    01-09-00437-CR

Trial court case number: 1198372

Trial court:              351st District Court of Harris County

       Appellant’s motion to set aside this Court’s July 26, 2012 order directing the trial court to
appoint counsel to represent appellant on appeal is denied.

        Appellant’s motion to “supplement/amend” counsel’s brief “with pro se arguments and
points of error” is denied.

       It is so ORDERED.



Judge’s signature: /s/ Sherry Radack
                    Acting individually       Acting for the Court


Date: February 28, 2013